Decision
On September 5, 2000, the defendant was sentenced to the following: Count I: ten (10) year commitment to the Department of Corrections; Count II: ten (10) year commitment to the Department of Corrections, to tun consecutively to Count I, with fifteen (15) years suspended; Count III: ten (10) year commitment to the Department of Corrections; Count IV: ten (10) year commitment to the Department of Corrections, to run consecutively to Count III, with fifteen (15) years suspended. Counts I and II shall run concurrently with Counts III and TV. This sentence shall run concurrently with the sentence imposed by the District Court in Ravalli County.
On February 9, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*14DATED this 27th day of February, 2001.
Done in open Court this 9th day of February, 2001.
The defendant was present and was represented by Carl DeBelly. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, there appears to be a legitimate concern over whether the written judgement out of Fergus County conforms with the oral pronouncement, which is controlling. Therefore, the Board remands this case to the District Court in Fergus County to ensure that the written judgment does, in fact, conform to the oral judgment.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.